ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging, with specificity, that respondent Peter Mark Steele has engaged in serious and continued neglect of his responsibilities in representing six named clients, including failure to inform them, or misinforming them, of the status of the matters in which he was representing them and, in some instances, failure to comply with court-ordered directives in regard to some of these matters, and alleging that respondent practiced law during a time when he was automatically suspended from practice for failure to pay attorney registration fees; and
WHEREAS, the respondent has unconditionally admitted the allegations of the petition, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend that respondent be suspended from practice for a period of 9 months and comply with numerous requirements prior to any application for reinstatement, and that, if reinstated, respondent shall be placed on 2 years’ probation with conditions to be agreed upon by the court at the time of reinstatement; and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to disposition,
IT IS HEREBY ORDERED that respondent Peter Mark Steele is suspended from *859the practice of law for a period of 9 months, that he may apply for reinstatement after 6 months’ suspension but will not be reinstated before 9 months’ suspension, that prior to reinstatement respondent shall pay to the Director $750 costs and disbursements, shall comply with Rule 26, Rules on Lawyers Professional Responsibility, shall satisfy continuing legal education requirements, shall reimburse a designated client for a $5,000 sanction award, shall provide to the Director proof of weekly attendance at meetings of Alcoholics Anonymous or similar program and establish by clear and convincing evidence during the reinstatement hearing pursuant to Rule 18, Rules on Lawyers Professional Responsibility that he has adequately dealt with his chemical dependency, that respondent shall successfully complete the professional responsibility portion of the state bar examination within 1 year of the date of this order and that failure to do so shall result in automatic suspension until the examination is successfully completed, and that upon reinstatement, respondent will be placed on 2 years’ supervised probation with conditions then agreed upon and approved by this court.
BY THE COURT:
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice